NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL REPORTS 37% FOURTH QUARTER AND 31% YEAR-END 2 LATROBE, PA, February 5, 2009 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the year ended December 31, 2008. The Company earned $4,024,000 (or $1.36 per average share outstanding compared to $3,065,000 (or $1.01 per average share outstanding) in 2007. Earnings for the fourth quarter of 2008 were $1,222,000 or ($.42 per average share outstanding) compared to $892,000 (or $.29 per average share outstanding) for the same period in Gregg E.
